The petition for rehearing avers that "This Court in holding that the defendant was not entitled to a directed verdict did so on the premise * * * that from a criminal standpoint it is immaterial whether the property belongs to `X, Y, or Z'. The Territory, however, having alleged the ownership categorically and was bound to prove that fact as alleged."
That portion of the statement from the opinion taken from the context is entirely misleading. The opinion holds that when one is entrusted with the property of another and misappropriates it to his own use, it is immaterial whether ultimate ownership of the property is in X, Y or Z, so long as the person who entrusted the property to the accused has a possessory ownership; that he may have a qualified title, and that the money of a thief may be embezzled. The gist of the offense is a breach of trust by one entrusted with property by another regardless of the extent of the title of the bailor. In the case before us the bailor, Ing, turned over to the defendant $17,000, one-half of which is claimed to be owned by Ing and one-half by Ing's wife; conviction of the defendant herein of embezzlement of the $17,000, or any part thereof, entrusted to him by Ing would bar a conviction for embezzlement of the other half of this $17,000, to which, it is alleged, the wife has ultimate title.
Petition for rehearing denied.